

	

		II

		109th CONGRESS

		1st Session

		S. 1407

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Nelson of Florida

			 (for himself and Mrs. Clinton) introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide grants to States and local

		  governments to assess the effectiveness of sexual predator electronic

		  monitoring programs.

	

	

		1.Short titleThis Act may be cited as the

			 Jessica Lunsford and Sarah Lunde

			 Act.

		2.Sexual predator

			 monitoring program

			(a)Grants

			 authorized

				(1)In

			 generalThe Attorney General

			 is authorized to award grants (referred to as Jessica Lunsford and Sarah

			 Lunde Grants) to State and local governments to assist such States and

			 local governments in—

					(A)carrying out programs to outfit sexual

			 offenders with electronic monitoring units; and

					(B)the employment of law enforcement officials

			 necessary to carry out such programs.

					(2)DurationThe Secretary shall award grants under this

			 Act for a period not to exceed 3 years.

				(b)Application

				(1)In

			 generalEach State or local

			 government desiring a grant under this Act shall submit an application to the

			 Attorney General at such time, in such manner, and accompanied by such

			 information as the Attorney General may reasonably require.

				(2)ContentsEach application submitted pursuant to

			 paragraph (1) shall—

					(A)describe the activities for which

			 assistance under this Act is sought; and

					(B)provide such additional assurances as the

			 Attorney General determines to be essential to ensure compliance with the

			 requirements of this Act.

					3.InnovationIn making grants under this Act, the

			 Attorney General shall ensure that different approaches to monitoring are

			 funded to allow an assessment of effectiveness.

		4.DefinitionIn this Act, the term “sexual offender”

			 means an offender 18 years of age or older who commits a sexual offense against

			 a minor.

		5.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated $10,000,000 for each of the fiscal years 2006 through 2008

			 to carry out this Act.

			(b)ReportNot later than April 1, 2008, the Attorney

			 General shall report to Congress—

				(1)assessing the effectiveness and value of

			 programs funded by this Act;

				(2)comparing the cost-effectiveness of the

			 electronic monitoring to reduce sex offenses compared to other alternatives;

			 and

				(3)making recommendations for continuing

			 funding and the appropriate levels for such funding.

				

